DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 02/26/21 (“Amend.”), in which: claims 4 and 14 are cancelled and the rejection of the claims are traversed.  Claims 1-3, 5-13 and 15-17 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 02/26/21 have been fully considered but are not persuasive.  
Applicant argues on pages 8 and 9 of the instant Remarks:
With respect to Bower, Bower fails to disclose the technical feature of “at least one control element disposed on the transparent substrate.”
In FIG.9 and Paragraph [0102], Bower discloses that “...backplane integrated circuits 42 desired are disposed and interconnected on the backplane substrate 12...The backplane integrated circuits 42 can be pixel controllers or light-emitter controllers...” However, Bower fails to disclose that the backplane substrate 12 is transparent. In addition, paragraph [0084] of Bower discloses that “The inorganic LEDs can be bottom emitters mounted to emit light through the substrate 10 and the substrate 10 can be transparent to the light emitted by the inorganic LEDs.” In brief, the design concept of Bower is to emit light through the transparent substrate 10 instead of through the backplane substrate 12. Thus, Bower does not have motivation to make the backplane substrate 12 transparent. Even if the backplane substrate 12 of Bower is modified to be transparent, structures such as integrated circuits 40'42 and solder connection 25 may block emitted light and the LED modules cannot display normally.
With respect to Green, Green fails to disclose the technical feature of “at least one control element disposed on the transparent substrate,” either.
In paragraph [0018], Green discloses that “Covering the display surface 304 is a film 302. Film 302 is a thin, flexible, and durable transparent polymeric film. Film 302 is adhered or adhesively attached, typically via an adhesive layer backing (illustrated as 402 in FIG. 4), directly to the outer surface of SMD LEDs 100 (i.e., to the display surface 304). The adhesive material of the adhesive layer or other adhesive property of the film may be selected to allow film 302 to be readily removed.”
In paragraph [0020], Green discloses that “Composite film 390 protects display surface 304 from accumulation of contamination and prevents liquid from coming into contact with the 
In brief, the film 302 and the composite film 390 are for protection purpose and intended to be easily removed at any time for repair of the LED display underneath. Applicant respectfully submits that PHOSITA would not regard the film 302 or the composite film 390 of Green as a substrate and arrange any control element on the film 302 or the composite film 390 because of their removable feature. Therefore, there is no motivation to combine the technical features of Green to Bower.
In light of the foregoing, Bower or Green, either taken alone or in combination, fails to disclose, anticipate or render obvious, every feature of the claimed invention. Therefore, Applicant regards the currently pending claim 1 to be patentably defined over the cited references, and to be in condition for allowance. For at least the same reasons, claims depending on claim 1 also patentably define over the cited references as a matter of law. In re Fine, 837 F.2d 1071 (Fed. Cir. 1988).

The examiner respectfully disagrees.  The applicant has not provided any significant description to the claimed “substrate” which allows for a broad interpretation of any layer provided in the spliced display. 
 Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.  
Both Bower and Green disclose LEDs attached to one substrate.  Green further discloses that the LEDs are then used to shine light through a transparent substrate (any layer), which reads on the claim language.  Both prior art are in the same field of endeavor, LEDs used for displaying light and are therefore considered analogous and combinable art.  The examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3, 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Green (US Publication 2019/0108785).
Regarding independent claim 1, Bower teaches a spliced display, comprising:
a substrate (Substrate, 12, Fig. 9 which has a back (top) surface);
a plurality of (light-emitting diode) LED modules disposed on the back surface of the…..substrate and spliced with each other, wherein each of the LED modules comprises a driving backplane and a plurality of micro LEDs, (Fig. 9 illustrates a plurality of LED display panel modules which have an array of micro LEDs, 30 ([0084, 0093]) and are disposed on a back surface of the substrate and spliced with each other via conductive bumps, 
Although Bower teaches of having a substrate which has a front and back surface and using LEDs, Bower does not explicitly teach:
a transparent substrate having a display surface 
	However, in the field of tiled displays using an array of micro-LEDs [0017], Green discloses of having a tiled-display which can be configured to use micro-LEDs modules emitting light towards through a transparent substrate ([0018]).  See also Fig. 3.
Bower teaches a base process/product of a spliced display which uses an array of micro LEDs located on a back surface of a substrate and on a backplane, which the claimed invention can be seen as an improvement in that the configuration enhances display quality in the precision of spaces between each display panel.  Green teaches a known technique of using micro-LEDs which emit light through a transparent substrate and are located adjacent the transparent substrate, that is comparable to the base process/product.
Green’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Bower and the results would have been predictable and resulted in the micro-LEDs located adjacent to the transparent substrate and between the driving backplane and substrate which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a transparent substrate having a display surface and a back surface opposite to
each other; (The combination of Bower and Green provide a transparent substrate having a display surface (bottom portion) and a back surface opposite to each other);
and the plurality of micro LEDs are disposed in an array between the driving backplane and the transparent substrate; (Bower provides the micro-LEDs adjacent to an transparent substrate, wherein the micro-LEDs are located between the display modules (panel substrate/backplane, Bower, Fig. 9) and a transparent substrate, 12);
at least one control element disposed on the transparent substrate; and (Bower illustrates in Fig. 9 of having a one control element, 42 ([0102]) located on the substrate, 12 (transparent substrate in view of the teachings of Green));
a signal transmission structure, wherein the at least one control element is connected to the plurality of LED modules via the signal transmission structure, and the plurality of LED modules are connected to each other via the signal transmission structure (Bower teaches in [0090] of having a signal transmission structure, 27 which connect the one control element to a display module and the signal transmission structure (illustrated in Fig. 9) transfers the signal to/between adjacent display panels, thereby providing a connection from the adjacent display panels to the least one control element via the signal transmission structures).
wherein the signal transmission structure comprises a plurality of conductive bumps, and the plurality of conductive bumps are located directly underneath the driving backplanes of the plurality of LED modules for providing support between the driving backplanes and the transparent substrate (Fig. 9 further illustrates the signal transmission structure comprising conductive bumps (solderballs, [0086]) which are located directly underneath the driving backplanes of the LED modules and between the backplanes and transparent substrate).
Regarding dependent claim 2, Bower, as modified by Green, discloses the spliced display of claim 1, wherein:
the at least one control element is disposed on an edge of the back surface of the transparent substrate (Bower illustrates in Fig. 8 of the one control element, 42 disposed on the edge of the back and display surface of the transparent substrate).
Regarding dependent claim 3, Bower, as modified by Green, discloses the spliced display of claim 1, wherein:
the signal transmission structure comprises a circuit layer, the plurality of conductive bumps are respectively disposed between the driving backplanes and the transparent substrate, and the circuit layer is disposed on the back surface of the transparent substrate and electrically connected to the at least one control element and the plurality of conductive bumps (See combination of Figs. 8/9 and the circuit layer connected between the control unit, 42 and the 27/25).
Regarding dependent claim 7, Bower, as modified by Green, discloses the spliced display of claim 1, wherein:
the at least one control element is adapted to actively drive the plurality of micro LEDs (In [0102], Bower indicates the control element can be a light-emitter controller is used to drive the pixels (LEDs)).
Regarding dependent claim 8, Bower, as modified by Green, discloses the spliced display of claim 1, wherein:
each of the plurality of LED modules comprises at least one driving element, the at least one driving element is disposed on the driving backplane, and the at least one control element is adapted to control the at least one driving element to drive the plurality of micro LEDs (Bower teaches in [0081] of using at least one driving element, 40 which is located on the backplane for driving the LED integrated circuits, 30).
Regarding dependent claim 9, Bower, as modified by Green, discloses the spliced display of claim 8, wherein the signal transmission structure comprises:
a plurality of circuit structures, the plurality of circuit structures are respectively disposed on the driving backplanes, and each of the plurality of circuit structures is connected to at least one corresponding driving element and the plurality of corresponding micro LEDs (See Figs. 8/9 illustrates circuit structures. 24 disposed on the backplane and connected to at least one driving element, 40 ([0087]) and then onto the LEDs).
Regarding dependent claim 17, Bower, as modified by Green, discloses the spliced display of claim 1, wherein:
the plurality of micro LEDs and the transparent substrate have a gap therebetween (See Fig. 9 of Bower).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Green (US Publication 2019/0108785) and in further view of Pierson (US Patent 5,808,710).
Regarding dependent claim 5, Bower, as modified by Green, discloses the spliced display of claim 1, but does not explicitly disclose, comprising:
an adhesive layer, wherein the adhesive layer covers the plurality of micro LEDs (Green discloses an adhesive layer, 402 covers a plurality of micro LEDs (combination of Bower and Green));
Although the combination of references disclose an adhesive that covers the pixels (LEDs), they do not explicitly disclose
and is filled in a gap between the plurality of LED modules.
However, in same field of endeavor, Pierson discloses of placing a layer of adhesive, 4 on the bottom of a display substrate, 3 and discloses the adhesive would be placed between the spaces of the pixels (Column 3, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pixels (LEDs) located between a transparent substrate and backplane, as disclosed in the combination of Bower and Green; to include the use of an adhesive filled in between the pixels, thereby covering a side of the pixels, as disclosed by Pierson, in order to not interfere with the display.
The combination of references would cover the sides of pixels with the adhesive.  However, both Bower and Pierson discloses that adhesive can cover the pixels, thereby indicating it is well-within the capability of one or ordinary skill in the art to provide adhesive that covers the pixels as well as putting adhesive in the gaps between pixels, as both methods are taught by the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Green (US Publication 2019/0108785), Pierson (US Patent 5,808,710) and in further view of Tomoda (US Publication 2017/0140679).
Regarding dependent claim 6, Bower, as modified by Green and Pierson, discloses the spliced display of claim 5, but do not explicitly disclose, wherein:
each of the driving backplanes has at least one through-hole, and a portion of the adhesive layer is adapted to be discharged via the at least one through-hole 
However, in the same field of endeavor, Tomoda illustrates in Figs. 3 and 8 of having a positioning through-hole located in the driving backplane and an adhesive 230/231.  Fig. 3 illustrates the adhesive in a through-hole and therefore is adapted to be discharged via the one through-hole. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the conductive bump of Bower, to include the feature of having adhesive layer adapted to be discharged via at least one through-hole as disclosed by Tomoda, to provide a tiled display.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0140679) in view of Green (US Publication 2019/0027534) and in further view of Shi (US Publication 2019/0019443).
Regarding dependent claim 15, Bower, as modified by Green, discloses the splice display of claim 1, wherein:
each of the plurality of LED modules has a plurality of pixels arranged in an array, (See Bower Fig. 4);
each of the plurality of pixels comprises a portion of the plurality of micro LEDs, (Each pixel, 38 comprises LEDs ([0081]));
the plurality of pixels comprise a plurality of first pixels and a plurality of second pixels, the plurality of first pixels are adjacent to another of the plurality of LED modules and located between the plurality of second pixels and the other LED module, (See Fig. 4 in view of Fig. 9);
Although the combination of Bower and Green disclose a display module having first and second pixels comprising a micro-LED and wherein the first pixels are those pixels located between the second pixels and an adjacent display module, they do not appear to explicitly disclose:
and a width of each of the plurality of first pixels is smaller than a width of each of the plurality of second pixels.
However, in the field of having different display areas, Shi discloses of having first pixels located along an edge of a first area, 22 and adjacent to a second display area, 20 (see Fig. 2).  The first pixels are considered the pixels with a smaller width than the second pixels.  Furthermore, Fig. 2 illustrates the first pixels can be located between the second pixels and an adjacent display area.  The first and second pixels also are arranged along a first direction and the difference in size between the first and second pixels is along the second direction.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pixel size of the display modules of Bower; to include first pixels along the edge of a first display area and in between second pixels and an adjacent second display area to be smaller than the second pixels, as disclosed by Shi to reduce the load of the data lines ([0003]).
Regarding dependent claim 16, Bower, as modified by Green and Shi, discloses the splice display of claim 15, wherein:
the plurality of first pixels are arranged along a first direction, the plurality of second pixels are arranged along the first direction, and the width of each of the plurality of first pixels in a second direction perpendicular to the first direction is smaller than the width of each of the plurality of second pixels along the second direction (See teachings of Shi in claim 15).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD M DICKE/Primary Examiner, Art Unit 2693